Citation Nr: 1808255	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  10-08 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sinus disability.


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefit on appeal.  In May 2013, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is included in the record.  

In February 2015, May 2016, and April 2017, the Board remanded this matter for additional medical inquiry.  The case is again before the Board for appellate review.  The Board finds there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

The record consists entirely of electronic claims files and has been reviewed.  No pertinent evidence has been added to the record since the most recent Supplemental Statement of the Case dated in September 2017.  


FINDING OF FACT

The evidence demonstrates that a pre-service sinus disorder was not aggravated by service.  


CONCLUSION OF LAW

Sinus disability was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1111, 1153, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claim.  The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the" claimant.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and private and VA treatment records have been obtained.  Moreover, the Veteran has undergone adequate VA examination during the appeal period, the reports of which are adequate to address the claim decided below.       

With respect to the May 2013 Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 
§ 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In the hearing, the VLJ noted the appellate issue decided herein, the VLJ ensured clarification regarding the evidence that would support the claim, and the VLJ remanded the claim on three occasions for additional evidentiary development.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Based on the foregoing, the Board finds that further action is unnecessary under 
38 U.S.C. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issue below.



II.  Service Connection

The Veteran claims service connection for sinus disability.  He asserts that active duty aggravated a pre-service sinus problem.  

The evidence indicates that the Veteran has been diagnosed with a sinus disorder during the appeal period (i.e., since the December 2007 claim for service connection).  In a February 2008 VA examination report, an examining physician noted the diagnosis of sinusitis.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The evidence also indicates that the Veteran entered service in June 1968 with a sinus disorder.  A January 1968 enlistment report of medical examination notes the Veteran's sinuses as normal upon examination.  But a January 1968 report of medical history indicates that he had a previous sinus problem.  In the report, the Veteran indicated a history of ear, nose, and throat trouble and, in the comments section of the report, his complaints of sinusitis and "moderate left nares obstruction" are noted.  The Veteran also noted on the report that he had had a bone removed from his nose previously.  

The Veteran asserts that poor air quality he was exposed to onboard a ship worsened his pre-service sinus disorder.  During his Board hearing, he stated that his "birthing compartment was right next to the machine shop and below that are is where the JP4 jet fuel tanks was aboard our ship and we breathe that whenever we was in the birthing department that's what we breathe...."  He argued that these conditions relate to the chronic disorder diagnosed in February 2008.    

Service connection may be granted for disability aggravated by active service.  
38 U.S.C. §§ 1110, 1153 (2012); 38 C.F.R. §§ 3.303, 3.306 (2017).  Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111; 38 C.F.R. 
§ 3.304; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The Veteran is considered to have been in sound condition when he entered service, except as to disorders noted at the time of his entry.  The term "noted" denotes only such disorders as are recorded in examination reports.  A reported history of pre-service existence of disorders recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304; Crowe v. Brown, 7 Vet. App. 238 (1994).  If no disorder is noted at entry, and VA decides to deny the claim because the underlying disorder preexisted service, VA must show by clear and unmistakable evidence that the disorder at issue existed before entry, and was not aggravated by service.  See Cotant v. Principi, 17 Vet. App. 117, 131 (2003) (holding that the clear and unmistakable evidence standard is "onerous" and requires an "undebatable" result).  In this matter, the evidence suggests that the Veteran had a pre-service sinus disorder.  But his sinuses were noted as normal upon examination prior to service.  As such, the presumption of sound condition applies in this matter.  See 38 U.S.C. § 1111; 38 C.F.R. § 3.306(b); VAOPGCPREC 3-03 (July 16, 2003).  

The evidence of record consists of STRs, VA treatment records, private treatment records, lay assertions from the Veteran, and VA compensation examination reports dated in February 2008, December 2012, June 2015, June 2016, and May 2017.  This evidence indicates that the Veteran clearly and unmistakably had a sinus disorder prior to service, and indicates clearly and unmistakably that the disorder was not aggravated by service between June 1968 and April 1972.  

The May 2017 VA report, authored by the medical professional who authored the December 2012, June 2015 and June 2016 VA reports, states that the Veteran clearly and unmistakably had a sinus disorder prior to service.  In support, the examiner noted the physician's comments section of the January 1968 report of medical history indicating sinusitis, nares obstruction, and previous bone removal.  The examiner also found, by clear and unmistakable evidence, that the disorder was not aggravated by service.  The examiner noted STRs dated in July and August 1968 indicating sore throat, headache, cough, and rhinorrhea.  But the examiner found that these STRs do not indicate a diagnosis or complaint of sinus disability.  Rather, the examiner attributed the symptoms to an "upper respiratory infection (URI) which is usually viral (i.e., common cold) and resolves without residuals in days to weeks and is not associated with sinusitis."  The examiner further noted that other STRs were silent regarding sinus trouble, and that the April 1972 discharge report of medical examination was negative for sinus disability, and negative for any URI problems.  This indicates that the URI symptoms resolved during service, and were not related in any way to a chronic sinus disability.   

In further support of her opinion, the VA examiner noted that, for decades following service, the evidence indicated either mild or nonexistent sinus problems.  Indeed, the earliest post-service medical evidence of a sinus problem is found in a VA treatment record dated in January 2009, over 37 years following discharge from service.  This record notes complaints of sinus drainage, sore throat, runny nose, cough, and headache.  The examiner noted septal deviation on the right and "pale left nostril turbinate."  The record notes an assessment of allergic rhinitis and possible sinusitis.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  Further, "X-rays done in 2008 and 2012" indicated "no current diagnosis of acute or chronic sinusitis[.]"  Indeed, the examiner indicated that there had not been evidence of a chronic sinus problem since service entrance despite the diagnosis noted in the February 2008 VA report.    

In her several reports, the VA examiner indicated that she reviewed the claims file, interviewed the Veteran, and examined the Veteran.  In the reports, the examiner also noted the Veteran's complaints, detailed the Veteran's medical history, and detailed her medical findings.  As the May 2017 opinion is based on the evidence of record, and is well explained, the Board finds it to be of probative value in this matter.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  Further, the opinion is not countered by a medical nexus opinion favoring the claim.  

As noted by the Board in its prior remands, the previous VA examination reports were incomplete.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that once VA undertakes an examination, an adequate one must be produced).  As such, while the prior reports have some evidentiary value, they do not form the basis of the Board's decision here.  Rather, the Board has relied on the clarifying opinion provided by the VA examiner in May 2017.    

In assessing the service connection claim, the Board has considered the lay assertions.  The Veteran is competent to offer testimony regarding observable symptomatology, such as discomfort regarding his sinuses during service and the bad air quality which he believes worsened his problem.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the more credible evidence of record demonstrates that a pre-service sinus disorder was not aggravated by service.  The medical evidence demonstrates the absence of sinus disability during service, at discharge from service, and for many years following service.  When examined at service discharge, the sinus system was normal and the Veteran denied pertinent defects.   See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Indeed, the lay assertions pale into insignificance when compared with the far more probative objective record.  In particular, the contemporaneous normal medical and lay evidence generated during service is far more credible and probative than the Veteran's assertion years after service that a chronic sinus disability worsened as the result of service.  Thus, in weighing the evidence, the Board finds that the medical evidence of record, and the lack thereof, demonstrates by clear and unmistakable evidence that a pre-service sinus disorder was not aggravated by service.  See Wagner, supra.    







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a sinus disorder is denied.    



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


